Citation Nr: 0320664	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for organic heart 
disability other than aortic stenosis. 

2.  Entitlement to an increased evaluation for a service-
connected psychiatric disability with aortic stenosis, 
currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected prostatitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the examinations 
described below.  

Send the claims folder to the examiners 
for review.

Cardiovascular Examination

The veteran should be afforded an 
examination to determine the nature, 
extent and etiology of all currently 
present cardiovascular disorders.  All 
indicated studies must be performed and 
the examining physician must review the 
claims folder.



The cardiovascular examination report 
should address the following:

a.  To the extent possible, the 
examiner should distinguish the 
manifestations of the veteran's 
aortic stenosis from those of any 
other cardiovascular disorder found 
to be present on examination.

b.  With respect to each currently 
diagnosed cardiovascular disorder 
(other than aortic stenosis), the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the individual 
disorder was caused or worsened by 
the veteran's service-connected 
psychiatric disability with aortic 
stenosis.

The rationale for all opinions expressed 
must be provided.			

Psychiatric Examination

The veteran should be afforded a 
psychiatric examination to determine the 
extent of his service-connected 
psychophysiological cardiovascular 
reaction.  All indicated tests or studies 
should be performed and the examining 
physician must review the claims folders.

To the extent possible, the 
manifestations of any non service-
connected psychiatric disability, to 
include personality disorders, should be 
distinguished from those of the service-
connected psychiatric disability.  If the 
manifestations cannot be distinguished, 
the examiner should so state.
The psychiatric examination report should 
address the following:

a.  With respect to each currently 
present acquired psychiatric 
disorder other than the veteran's 
service-connected 
psychophysiological cardiovascular 
reaction, the examiner should 
provide an opinion as to the 
following:

Does the diagnosis represent 
progression of the 
prior diagnosis of 
psychophysiological cardiovascular 
reaction?

Does the diagnosis represent a 
correction of an error in a prior 
diagnosis or a change in 
nomenclature?

Does the diagnosis represent a new 
and separate condition?

b.  If the examiner concludes that 
any currently present disorder 
represents a new disorder, he should 
provide an opinion as to whether it 
is at least as likely as not that 
such disorder was caused or 
chronically worsened by the service-
connected psychiatric disability.

c.  The examiner should identify all 
manifestations of the service-
connected disability, to include any 
cardiovascular manifestations such 
as chest pain.



d.  The examiner should provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.

e.  The examiner should also provide 
a global assessment of functioning 
score based upon the service-
connected psychiatric disability.  
An explanation of the score's 
significance should be provided.

The rationale for all opinions expressed 
must be provided.

Urology Examination

The veteran should be provided with an 
examination to determine the extent of 
the veteran's service-connected 
prostatitis.  All indicated studies must 
be performed and the examiner must review 
the claims folders.

A complete history should be elicited, to 
include whether the veteran currently 
wears absorbent materials and the 
frequency (per day) with which they must 
be changed.  The examiner should also 
make an inquiry regarding the interval of 
voiding and the frequency with which the 
veteran wakes during the night to void.
All current manifestations of the 
veteran's prostatitis should be 
identified.  

The examiner should provide an opinion 
regarding the impact of the prostatitis 
on the veteran's ability to work.

The rationale for all opinions expressed 
should be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


